IN THE ooURT oF coMMoN PLEAS FoR THE sTATE oF DELAWARE
IN ANI) FoR NEW CASTLE CoUNTY

sTATE oF DELAWARE

)
)
)   y  
v. ) Case No. 1307012739
  l  
UNIQUE LOP]ER, )
  )
Defendant. )
submia@d; Jun@ 13, 2014
Deoided: 'J'une 24, 2014
Christopher l\/Iarques, Esquire Unique Loper
Deputy Attorney General t  .   Self-Represented lnmate #00440799
820 N. Frenoh Street 1 H.R.Y.C.I.
Wilmington, DE 19801 f P.O. BoX 9501
Az‘torneyfor State ~  l   Wilmington, DE 19801

d t ORDER v v
On Defendant’s Motion to Modify Sentence

Defendant, Unique T. Loper (hereinafter "Loper") brings this motion for

modification or reduction of his sentence pursuant to Court of Cornrnon Pleas Crz`/¢zz`ncz/

% Rzz/e 35 and Crz’wz'na/ Rz¢/e 67.

Loperxvas arrested on Fehruary 7, 2013 and charged  motor vehic;leoffenses
of Driving After judgment Prohihited, in violation of 27 De/. C. 28 7 O(a); Failure to Have
Ins¢granee identification in Possession, in violation of 27 De/.   C. 2778@)}( 7 ); Failure to
Have Registration Card in Possession,in violation of 27 Dei C.`270